Citation Nr: 0302604	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased ratings for postoperative residuals 
of a left knee disorder, currently rated as 20 percent 
disabling for degenerative joint disease and 10 percent 
disabling for a torn meniscus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1978, some active duty for training during 1979, and 
active military service from May 1980 to August 1992.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to an 
increased evaluation for post surgical repair for torn left 
medial meniscus with X-ray evidence of degenerative changes, 
then rated as 10 percent disabling.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran testified before the undersigned member of the 
Board in April 2001.  During the hearing, the veteran 
withdrew an appeal for a higher rating for bilateral hearing 
loss.  In August 2001, the Board remanded the case to the RO 
for additional development.

In a May 2002 rating decision, a separate 20 percent rating 
was assigned for left knee degenerative joint disease 
effective from May 21, 2002.  The Board will also consider 
this initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

According to a September 2000 VA outpatient treatment report, 
a physician felt that the veteran had symptoms of major 
depressive disorder felt to be related to chronic knee pain.  
This is referred to the RO for appropriate action. 





FINDINGS OF FACT

1.  The left knee disability is currently manifested by poor 
squatting ability, poor heel and toe rising ability, active 
range of motion to 30 degrees of flexion and to zero degrees 
of extension, and subpatellar crepitus with knee pain. 

2.  There is no medical evidence of instability or 
subluxation of the left knee joint.  

3.  There is no indication of additional left knee disability 
due to incoordination, fatigability, or weakened movement.  

4.  A left knee surgical scar has not been shown to be 
symptomatic in any way.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee limitation of motion are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71 Plate II, § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 6261 (2002).

2.  The criteria for a rating in excess of 10 percent for 
left knee impairment due to cartilage removal are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 
5257, 5259 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

After the veteran's first period of active service, service 
connection was established for a residuals of a left knee 
injury suffered in a parachute landing fall.  Compensation 
was cut-off when he reentered active service.  

Following the veteran's second period of active service, 
according to a November 1992 rating decision, a 10 percent 
rating was reassigned under Diagnostic Code 5010-5257 for the 
veteran's left knee disorder.  In April 1996, the RO 
continued a 10 percent rating for post surgical repair for 
torn left knee medial meniscus with X-ray findings of 
degenerative arthritis.   

In August 1999, the veteran reported continuous left knee 
stiffness, throbbing pain, and weakness, and requested a 
higher rating.  He reported that the knee was affecting his 
job as a chef.  

The veteran underwent a VA orthopedic compensation and 
pension evaluation of the left knee in October 1999.  The 
examiner noted an in-service torn meniscus and an open 
arthroplasty.  Knee pain had progressively worsened in the 
recent three years.  There was one-half inch atrophy of the 
left quadriceps with subpatellar pain and grinding.  There 
was no instability and he could rise on heels and on toes and 
he could squat.  Range of motion was to 145 degrees of 
flexion and to zero degrees of extension, bilaterally.  The 
diagnosis was symptomatic chondromalacia patella.  X-rays 
showed early minimal osteoarthritis and narrowing of the 
medial compartment.  

As noted in the introduction, the RO continued a 10 percent 
rating in the appealed October 1999 rating decision, on the 
basis of light recurrent subluxation or lateral instability 
under Diagnostic Code 5257.

In his substantive appeal, the veteran reported that he had 
not worked in three years due to left knee pain and that he 
needed a cane, even within his own home.  

In April 2001, the veteran testified before the undersigned 
member of the Board that the October 1999 VA knee examination 
report might not represent the severity of the left knee 
disability because he had been off work for about a year, and 
the knee had shown some improvement during that time.  He 
testified that he had quit his job as a cook because the left 
knee needed relief.  He testified concerning incidents of 
locking and instability and reported that he was currently 
working again, although he was self-employed.  He testified 
that he took diclofenac, Motrin(r), and Tylenol(r) for knee pain.  
When asked about the extent of in-service knee surgery, he 
recalled that the entire meniscus cartilage might have been 
removed.  He testified that he had lateral instability and 
that he used a cane.  

In August 2001, the Board remanded the case to afford the 
veteran another examination.  

In April 2002, the RO received VA outpatient treatment 
reports concerning the left knee.  These reflect complaints 
of left knee pain and treatment with acetaminophen, aspirin, 
capsaicin cream, and diclofenac, all for knee pain.  A 
November 2000 report reflects that the veteran used hot packs 
and a TENS (transcutaneous electrical nerve stimulation) unit 
on the knee.  

In May 2002, the left knee underwent a VA orthopedic 
compensation and pension examination.  According to the 
veteran, pain was the major symptom.  He had poor squatting 
ability and poor heel and toe rising.  The examiner reported 
right knee range of motion to 140 degrees of flexion and to 
zero degrees of extension, but to only 30 degrees of flexion 
and to zero degrees of extension on the left.  There was 
subpatellar crepitus with pain.  There was no instability or 
subluxation of the knee joint.  Anterior drawer sign was 
negative.  There was no new spurring of his medial joint 
line.  The diagnoses were degenerative arthritis, 
chondromalacia patella, and internal derangement of the left 
knee.  The examiner felt that pain would further decrease 
range of motion of the left knee.  The examiner also felt 
that the knee would restrict the kind of work that the 
veteran could do and that lateral movements had to be 
performed with care.  The left quadriceps were atrophied 
about three-fourths of an inch; however, there was no 
indication of incoordination, fatigability, or weakened 
movement.

As noted in the introduction, in a May 2002 rating decision, 
the RO continued a 10 percent rating under Diagnostic Code 
5010-5257 for surgical left knee meniscus repair with X-ray 
evidence of degenerative changes.  The RO established service 
connection for degenerative joint disease of the left knee 
with pain and limitation of motion and assigned a 20 percent 
rating under Diagnostic Code 5010-5260.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a veteran in the development of a claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased rating for the left knee, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with two VA examinations to 
determine the nature and extent of his left knee disability.  
He and his representative have been provided with an SOC and 
an SSOC that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In an October 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  There 
is no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the record 
on appeal demonstrates that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2002).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2002). 

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent rating.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (2002).

Symptoms due to the removal of the semilunar cartilage of 
either knee warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2002).

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2002).   

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261 (2002).    

The left knee disability is currently manifested by poor 
squatting ability, poor heel and toe rising ability, range of 
motion to 30 degrees of flexion to zero degrees of extension, 
and subpatellar crepitus with pain; there is no medical 
evidence of instability or subluxation of the knee joint.  
There is no indication of incoordination, fatigability, or 
weakened movement.  The surgical scar has not been shown to 
be symptomatic in any way.  

Comparing the symptoms attributed to the service-connected 
left knee disability with the criteria of Diagnostic Codes 
5257 and 5259, the Board finds that the criteria for a 
disability rating higher than 10 percent are not more nearly 
approximated under either code.  There does not appeal to be 
more than slight instability or locking that can be 
attributed to cartilage removal.  The veteran must be careful 
when turning on the knee and the patella exhibits crepitus.  
These are the only residuals of the torn meniscus.  The 
surgical scar has not been shown to be symptomatic in any 
way.  

Comparing the symptoms attributed to the service-connected 
left knee limitation of motion with the criteria of 
Diagnostic Codes 5260 and 5261, the Board finds that the 
criteria for a disability rating higher than 20 percent are 
not more nearly approximated under either code.  There does 
not appeal to be less than 30 degrees of flexion of the left 
knee or more than 5 degrees of limitation of extension.  

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation.  There 
is no medical evidence of additional disability due to 
weakness, incoordination, or increased fatigability. 

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  An increased rating for postoperative residuals of a left 
knee torn meniscus is denied.  

2.  An increased rating for left knee degenerative joint 
disease is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

